Title: To George Washington from Uzal Ogden, 22 March 1796
From: Ogden, Uzal
To: Washington, George


          
            Dear Sir;
            Newark [N.J.] March 22, 1796
          
          I beg your Acceptance of a Publication (which I have taken the Liberty to inscribe to you) designed to check the Progress of Infidelity and Vice, and to promote the Interests of Truth and Virtue. I shall be happy if the Work shall be honored with your approbation, and am, with sincere & great Esteem, Dear Sir, Your most obedient and very humble Servant
          
            Uzal Ogden
          
        